UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the semi-annual distribution period from 15 February 2012 to15 August 2012 Commission File Number of Issuing entity: 001-33605 STRATS(SM) TRUST FOR AMBAC FINANCIAL GROUP, INC. SECURITIES, SERIES 2007-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:001-31818 Synthetic Fixed-Income Securities, Inc. (Exact name of depositor as specified in its charter) Synthetic Fixed-Income Securities, Inc. (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 20-7474289 (I.R.S. Employer Identification No.) 301 S. College Street, DC-8 Charlotte, NC (Address of principal executive offices of issuing entity) (Zip Code) (704) 715-8400 (Telephone number, including area code) No Change (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) STRATS(SM) Callable Class A Certificates, Series 2007-1 [X] Has the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days?YES[X]NO PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The response to Item 1. is set forth in part herein and in part in Exhibit 99.1. Introductory and explanatory information regarding the material terms, parties and distributions described in Exhibit 99.1 are included in the Prospectus Supplement, dated July 13, 2007, relating to the Callable Class A Certificates, Series 2007-1 (the “Certificates”) filed with the Securities and Exchange Commission pursuant to Rule 424(b)(2) and the related Prospectus, dated June 28, 2007 (collectively, the “Prospectus”), of STRATS(SM) Trust for AMBAC Financial Group, Inc. Securities, Series 2007-1 (the “Issuing Entity”) filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5) under the Securities Act of 1933. The Class A Certificates were offered under the Prospectus. PART II - OTHER INFORMATION ITEM2 - LEGAL PROCEEDINGS Nothing to report. ITEM 3 - SALES OF SECURITIES AND USE OF PROCEEDS. Nothing to report. ITEM 4 - DEFAULTS UPON SENIOR SECURITIES. Nothing to report. ITEM 5 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Nothing to report. ITEM 6 - SIGNIFICANT OBLIGORS OF POOL ASSETS. AMBAC Financial Group, Inc., the issuer of the underlying securities, is subject to the information reporting requirements of the Securities Exchange Act of 1934 (the “Exchange Act”). For information on AMBAC Financial Group, Inc. please see its periodic and current reports filed with the Securities and Exchange Commission (the “Commission”) under its Exchange Act file number, 001-10777. The Commission maintains a site on the World Wide Web at “http://www.sec.gov” at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval system, or “EDGAR.” Periodic and current reports and other information required to be filed pursuant to the Exchange Act by AMBAC Financial Group, Inc. may be accessed on this site. You can request copies of these documents, upon payment of a duplicating fee, by writing to the SEC. The public may read and copy any materials filed with the Commission at the Commission’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.Please call the SEC at (800) SEC-0330 for further information on the operation of the SEC's public reference rooms. In addition, such reports and other information can be inspected at the offices of the New York Stock Exchange at 20 Broad Street, New York, New York 10005. Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein. Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has verified the accuracy or completeness of such documents or reports. There can be no assurance that events affecting the issuer of the underlying securities or the underlying securities themselves have not occurred or have not yet been publicly disclosed which would affect the accuracy or completeness of the publicly available documents described above. -2- ITEM 7 - SIGNIFICANT ENHANCEMENT PROVIDER INFORMATION. Inapplicable. ITEM 8 - OTHER INFORMATION. On July 27, 2009, the Underlying Issuer issued a public news release stating that, in order to preserve cash at AMBAC Financial Group, Inc., it would discontinue paying the semi-annual interest on its directly-issued subordinated capital securities (DISCs), including the Underlying Securities, beginning August 1, 2009.Consistent with the public announcement, the Underlying Issuer did not make the scheduled interest payment to the Trust in respect ofthe Underlying Securities on August 15, 2012. Consequently, the Trust did not make any interest payment in respect of the STRATS Certificates on August 15, 2012.Under the terms of the Underlying Securities, the Underlying Issuer may elect to defer payments of interest on the Underlying Securities for a period of up to 10 years.Under the terms of the STRATS Certificates, if payments of interest on the Underlying Securities are deferred, then distributions of interest will not be payable on the STRATS Certificates during the deferral period. ITEM 9 - EXHIBITS (a) Documents filed as part of this report. Exhibit 99.1 August 2012 Semi-Annual Statement to Certificateholders (b) Exhibits required by Form 10-D and Item 601 of Regulation S-K. Exhibit 99.1 August 2012 Semi-Annual Statement to Certificateholders. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STRATS(SM) TRUST FOR AMBAC FINANCIAL GROUP, INC. SECURITIES, SERIES 2007-1 (Issuing Entity) Synthetic Fixed-Income Securities, Inc. (Registrant) Date:August 22, 2012 By:/s/ Barbara Garafalo Name:Barbara Garafalo Title: Vice President -4- EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Distribution Statement To the Holders of: STRATS(SM) TRUST FOR AMBAC FINANCIAL GROUP, INC. SECURITIES, SERIES 2007-1 Structured Repackaged Asset-Backed Trust Securities *CUSIP: 784786204 – 6.70% Class A Certificates U.S. Bank Trust National Association, as Trustee for the STRATS(SM) Trust For AMBAC Financial Group, Inc. Securities, Series 2007-1, hereby gives notice with respect to the Scheduled Distribution Date of August 15, 2012 (the “Distribution Date”) as follows: Record Date:August 14, 2012 Collection Period:February 15, 2012 through August 15, 2012, 180 Days Distribution Date:August 15, 2012 Underlying Security:AMBAC Financial Group 6.15% corporate bonds due 2/15/2037 CUSIP of Underlying Security*:023139AF5 Certificate Account Holdings as of beginning of Collection Period Cash Balance: Number of Underlying Securities Held: Principal Amount of Underlying Securities: Cash Flows received during Collection Period Scheduled Income** received on Underlying Securities on Distribution Date: Principal Received on Underlying Securities: LESS: Class A Allocation paid to Certificateholders: Per $25 Class A Certificate:$0.00 Fees Paid to Trustee Listing Fee Paid Certificate Account Holdings at close of business on Distribution Date Cash Balance: Number of Underlying Securities Held: Principal Amount of Underlying Securities: Issued by Trust and outstanding as of beginning of Collection Period 1,371,492 Class A Certificates representing Stated Amount: Number of Call Warrants: 75 Issued by Trust and outstanding at close of business on Distribution Date 1,371,492 Class A Certificates representing Stated Amount: Number of Call Warrants: 75 U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included solely for the convenience of the Holders. **Interest on the Underlying Securities accrued during the current collection period but was not paid to the issuing entity because the Underlying Securities are in a deferral period.Until interest for this distribution period is paid to the Issuing Entity at the end of the deferral period, such deferred amounts will not be distributed to the Holders of the Class A Certificates.
